PD-0366_0371-15
                                                                                    RECEIVED IN
                                                                            COURT OF CRIMINAL APPEALS
                           TEXAS   COURT
                                             IN
                                             OF
                                                   THE
                                                   CRIMINAL       APPEALS
                                                                                    APR 01 2015
SAMUEL      DELEON    GARZA,
            Appellant                                       Trial Court ciSSS^fiP^Ctelk
                                                            28,996 HUNT COUNTY,          TEXAS

                                                            Texarkana Court of Appeals
THE    STATE   OF    TEXAS,                                 Case       Number   06-14-00088-CR
            Appellee.                                       through 06-14-00093-CR


               APPELLANT      GARZA'S    FIRST      MOTION       FOR    EXTENSION   OF
               TIME   TO   FILE    PETITION       FOR    DISCRETIONARY          REVIEW

TO    THE   HONORABLE      JUSTICES     OF   SAID       COURT:


      COMES NOW Samuel Deleon Garza,                    Appellant pro se,         and files

this Motion for an extension of sixty (60) days in which to file
                                                                                  FILED IN
a Petition for Discretionary Review (PDR). InC©y8P0Ft)f#ftofj^£9\f>pE^(;S
shows the following:
                                                                                APR 012015
                                                  i.

                                                                            Abel Acosta, Cierk
      Appellant was convicted in the                     196th     District Court of Hunt

County, Texas for the offense(s) of                        (4) Assaults,         (1) Burglary of

Habitation, and (1) Cbstaxticn/retaliaticn          in Trial Cause No. 28,996, THE

STATE OF TEXAS v. SAMUEL DELEON GARZA.                       Appellant appealed to the

Texarkana Court of Appeals (Appellate Case Number 06-14-00088-CR

ttnxu^i 06-14-00093-CR).

                                                  II.


      The present deadline for filing the PDR is April 09th, 2015;

the Texarkana Court of Appeals affirmed on March 10th,                               2015.

                                              III.


      Appellant's request for an extension is based on (1) Appellant

not being informed about the Court of Appeals affirming the case

until March £X^? , 2015, (2) Appellant's attempt, since learning
about the Court of Appeals decision,                       to gain legal representation
for his PDR since,               (3) Mr. Jason A. Duff (Appellant's appellate

counsel)          informed Appellant that he will NOT represent Appellant

on   the     PDR.


     WHEREFORE,         Appellant prays this Court grants this motion and

extend the deadline for filing the PDR in this appeal.

     Respectfully submitted,


      j>>yc?>
      am u-e.l--'D e 1 e o n
     3 am\                     Garza
     #^31428
 ^Michael Unit
     2664     FM    2054
     Tennessee Colony,             TX 75886
     Pro     se


                                       INMATE'S DECLARATION


     I, Samuel Deleon Garza,               TDCJ-CID #1931428,        being presently

incarcerated on the Michael Unit of the Texas Department of

Criminal Justice in Anderson County,                  Texas,    verify and declare

under penalty of perjury that the foregoing statements are true

and correct- Executed on this the                    £>£?     day of March, 2015.




                                   CERTIFICATE OF    SERVICE

     I, Samuel Deleon Garza,               TDCJ #1931428,     certify that a true and

correct copy of the foregoing pleading was placed in the mailbox

on the Michael Unit,               postage pre-paid, and addressed to:

                                                      Hunt County District Attorney
                                                      Mr.    Noble   D.   Walker,   Jr.

                                                      Hunt    County Courthouse

                  T3£3?§on Garza                      P.O.    BOX 441

     Mafch Jg^, 2015                                 Greenville, TX 75403-0441

                                               -2-